Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, 15-18 and 20. are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alsop (US 20130093160).
Claim 1, 10, and 17;
Alsop teaches a suspension system 70 for supporting a frame 16 of a vehicle 12 on at least one wheel 94 of the vehicle, the method comprising: providing the frame 16 of a vehicle having a seat tube 26; the bicycle frame comprising: a head tube 32 coupled to a top tube 16 and a down tube 30; a seat tube 26 coupled to the top tube and the down tube (Fig. 3); an upper pivot opening (-opening accommodating 170 pivot openings for slidably operating with pin) disposed in the seat tube (Fig. 5) configured to receive an upper pivot point 170 that pivotally couples to a rear suspension system; and a plurality of lower pivot openings (Fig. 6 & 7, 224 – lower pivoting unit provides for multiple pivot openings for slidably operating with pin) disposed in the seat tube 26 configured to receive a lower pivot point 206 that pivotally couples to the rear suspension system (Fig. 6), where each of the plurality of lower pivot openings causes, when coupled to the rear suspension system via the lower pivot point 206, the rear suspension system to define a different wheel path (¶0014) as a rear wheel of the rear suspension system travels from an extended position to a compressed position; where the rear suspension system supports a portion of the bicycle frame (Fig. 1), the rear suspension system comprising: a linkage member 110/112 pivotally coupled to the upper pivot point; a seatstay 72/74 coupled to the linkage member; a chainstay 76/78 coupled to the seatstay and lower pivot point 206; and a shock absorber 140 coupled to the linkage member and the bicycle frame 12. 
Claim 2 & 18;
Alsop teaches a linkage member pivotally coupled to the upper pivot point, and coupling a seatstay with a shock absorber. (Fig. 6, ¶0037)
Claim 3 & 11;
Alsop teaches the shock absorber is coupled at a first end 138 to the linkage member 112 and at a second end (Fig. 6 & 7, 149) to a structural member 154 coupled to the bicycle frame 12, and where the shock absorber is configured to flexibly maintain a separation between the structural member and the linkage member. (¶0033 “…suspension system 70 includes a shock, … that dampens movement of suspension frame portion 18 relative to fixed frame portion 16 during use of bicycle 10.”
Claim 4 & 12; 
Alsop teaches a chainstay 78/76 coupled at a first end to one of the lower pivot openings 224 via the lower pivot point 160 and coupled at a second end to the seatstay 120/122.
Claim 5; 
Alsop teaches a rear suspension system 70 comprises the shock absorber 140, the linkage member 112, the seatstay 26, and the chainstay 78/76.
Claim 8, 15 & 20;
Alsop teaches a seat tube defines a longitudinal 0axis (Fig. 6/7), and at least one of the plurality of lower pivot openings is disposed to a side of the longitudinal axis.  (Fig. 7, 192, 224, 240) 
Claim 9 & 16;
Alsop teaches a comprising a bottom bracket shell 100 disposed at a junction of the seat tube and the down tube, and where the plurality of lower pivot openings comprises at least a first pivot opening at a first distance from the bottom bracket shell, a second pivot opening at a second distance from the bottom bracket shell, and a third pivot opening at a third distance from the bottom bracket shell. (Fig. 6, 224 - rotational movement of 224 provides for eccentric separation from shell member whilst providing for four openings.) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsop (US 20130093160) as applied to claims 4 & 10 above, and further in view of Beutner (US 20140060950).
Alsop teaches a bicycle frame 12 comprising a chainstay 78/76. Alsop does not teach an idler pulley coupled to an end of the chainstay.
Beutner teaches an idler pulley coupled to the first end of the chainstay. (Fig. 5, 140)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the idler pulley of Beutner with the of suspension assembly of Alsop to allow for minimization of chain backlash. (Beutner, ¶0056)
Allowable Subject Matter
Claims 7, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Alsop teaches the seat tube defines a longitudinal axis (Fig. 6), however does not meet the limitation of “…a plurality of lower pivot openings is centered laterally on the longitudinal axis”. Alsop provides a plurality of lower pivot points when a support member is rotated; wherein an offset from a central axis would be present after manipulation and thus would not be centered laterally. 
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
With respect to the arguments of Section 2.2-3.1 within the filed remarks, the applicant asserts Alsop “…teaches a single lower pivot opening formed in the seat tube…” and therefore does not meet the limitations of the claimed invention. This argument was found not persuasive in view of the prior art of record. Alsop depicts (Fig. 6 & 7, 224) multiple pivot pin openings similar to that of 192 and considered to meet the limitations of pivot openings (-see ¶0044).  Additionally, under broadest reasonable interpretation, multiple lower pivot points are formed in the seat tube via the pivot mount body 224, wherein the claim as recited does not explicitly state the multiple lower pivot points are formed directly on the seat tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.H./Examiner, Art Unit 3611                       
                                                                                                                                                                                 
/JACOB D KNUTSON/Primary Examiner, Art Unit 3611